Citation Nr: 1147377	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-33 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for genital/venereal warts.  

2.  Entitlement to service connection for residuals of a right knee disorder (a right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from October 1979 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.   


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his venereal/genital warts had their onset in service.  

2.  Any current right knee disorder is not of service origin.  


CONCLUSIONS OF LAW

1.  Genital/venereal warts were incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A right knee disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Genital/Venereal Warts

A review of the Veteran's service treatment records does not reveal any complaints or findings of venereal/genital warts.  The Veteran was released from service on May 8, 1985.

In conjunction with a claim for service connection for other disabilities, the Veteran was afforded a VA examination on June 12, 1985.  At that time, there were a few venereal warts noted on the shaft of the penis.  

The average incubation period, which usually begins after the initial sexual contact, is usually two to three months, but can range from one to twenty months.  See www.health.ny.gov/diseases/communicable/human_papillomavirus/fact_sheet.htm.

As the incubation period is usually two to three months, this would fall within the time frame of the Veteran's period of active service.  

The Board notes that for the Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for genital/venereal warts, it cannot be stated that the preponderance of the evidence is against the claim.

While there were no findings of venereal/genital warts in service, there were findings of venereal warts at the time of the Veteran's June 1985 VA examination, which was within 5 weeks of his separation from service.  As the normal incubation period for genital/venereal warts is two to three months, the evidence is at least in equipoise that the Veteran's venereal/genital warts had their onset in service.  In such a case, reasonable doubt must be resolved in favor of the Veteran and service connection for genital/venereal warts is warranted.  

Right Knee

Certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

At the outset, it appears that a portion of the Veteran's service treatment records are not available for review, namely those relating to the initial portion of his period of service, through no fault of the Veteran.  Hence, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

The Veteran maintains that he was treated for right knee problems during the period of service in which treatment records are not available and that he was also given a medical profile.  

Available treatment records, covering the Veteran's latter period of enlistment do not reveal any complaints or findings of a right knee disorder/problem.  

At the time of a July 1984 Army Physical Disability Agency hearing, it was noted that certain service records had been lost and that treatment records from August 1983 to the then present time were available for review.  The Veteran was asked to describe any health problems other than his hernia problems, for which the hearing was being held.  The Veteran described injuring his back when falling from a tank to the ground while on a field exercise in Germany.  He noted having back problems and being treated for his back as a result of this.  The Veteran also reported having problems with his right hand at that time.  There were no other problems/injuries reported, providing highly probative factual evidence against his own claim before the Board at this time.  

On a December 1984 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had a "Trick" or locked knee, providing more factual evidence against his own claim.  There were no notations of any knee problems in the "notes" section of the report.  

At the time of a January 1985 medical board evaluation, normal findings were reported for the lower extremities and musculoskeletal system.  There were no notations made with regard to any knee problems in the "notes" section of the report.  

The Veteran did not request service connection for his right knee on his initial application for compensation.  There were also no complaints or diagnoses of knee problems noted on VA examinations performed in June 1985, August 1987, or July 1992.  

At the time of a February 1994 VA examination, the Veteran reported having various problems, including neck pain, back pain, foot pain, and middle finger pain; however, there was no indication that he was having any problems with his right knee.  The Veteran also did not report having any problems with his right knee at the time of an October 1994 VA examination, providing more evidence against his claim.

In a January 2006 VA outpatient treatment record, the Veteran was noted to have undergone an arthrotomy of the right knee in March 1996.  The VA physician indicated that no records were available but that the Veteran had apparently torn a medial meniscus and a Baker's cyst was found at that time.  The VA physician stated that the Veteran worked as a letter carrier and walked approximately two to five hours per day.  

The Board notes that the Veteran has currently been diagnosed with degeneration of the knee with a tear of the medial meniscus as well as joint effusion with a Baker's cyst.  

As to service connection for right knee disorder, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to a right knee disorder.  There is also no evidence of findings or treatment for a right knee disorder in close proximity to service. 

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The Board has considered the statements of the Veteran.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Assuming that the Veteran did sustain a right knee injury in service (which is very unclear based on the Veteran's own prior statements), the service treatment records which have been associated with the claims folder demonstrate that there were no complaints or findings of right knee problems for the time period from 1983 to 1985.  Moreover, the Veteran did not report having a right knee problem at the time of his July 1984 hearing or on his December 1984 report of medical history.  Furthermore, normal findings for the lower extremities and musculoskeletal system were reported at the time of the January 1985 medical board examination, with no notation of right knee problems being noted at that time.  There were also no reports or findings of right knee problems in close proximity to service, as evidenced by the lack of such reports or complaints in VA examination reports performed following service.  Treatment records do indicate that the Veteran was found to have right knee problems in the middle 1990's,which included a meniscal tear and a Baker's cyst.  The Board must emphasize the multi-year gap between discharge from active duty service and the first objective medical finding of a right knee problem following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value then his prior statements (prior to his claim).  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.  

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of his current right knee disorder.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

The preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for a right knee disorder is denied.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the claim of service connection for genital/venereal warts, further assistance is not required to substantiate that element of the claim.

As it relates to the issue of service connection for a right knee disorder, the Veteran's status has been substantiated.  The Board further notes that in an October 2006 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the October 2006 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all available records have been obtained, including service and post-service records.  While the Board notes that some of the Veteran's service treatment records prior to 1983 appear to be missing, the available service treatment records, covering the latter period of service, including examinations and reports of medical history performed and taken following 1983 are available for review.  

Beyond the above, the Veteran has also not indicated that there are any other post-service records which remain outstanding. 

As it relates to the issues of service connection for a right knee disorder and the necessity for an examination, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

An examination is not warranted under 38 U.S.C. § 5103A(d) because there is no competent credible evidence that the Veteran's current right knee disorder is related to service, there is significant highly probative and credible evidence against such a finding, including the Veteran's own prior statements made before this claim, and there is other sufficient medical evidence of record to make a decision.  As such, a VA medical examination is not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.


ORDER

Service connection for genital/venereal warts is granted.  

Service connection for a right knee disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


